UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K/AAmendment No. 3 CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 1, 2009 ADAMIS PHARMACEUTICALS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 0-26372 82-0429727 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 2658 Del Mar Heights Rd., #555Del Mar, CA 92014 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858) 401-3984 (Former name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On April 3, 2009, Cellegy Pharmaceuticals, Inc. (“Cellegy”) filed a Report on Form 8-K reporting the completion of an Agreement and Plan of Reorganization with Adamis Pharmaceuticals Corporation (“Adamis”) and Cellegy Holdings, Inc., a wholly-owned subsidiary of Cellegy, providing for the acquisition of Cellegy by Adamis.In connection with the merger, Cellegy changed its corporate name to Adamis Pharmaceuticals Corporation. The purpose of this Amendment
